Name: Commission Decision No 1998/81/ECSC of 14 July 1981 amending Decision No 588/80/ECSC as regards the statistical monitoring of exports of certain iron and steel products
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-17

 Avis juridique important|31981S1998Commission Decision No 1998/81/ECSC of 14 July 1981 amending Decision No 588/80/ECSC as regards the statistical monitoring of exports of certain iron and steel products Official Journal L 194 , 17/07/1981 P. 0022****( 1 ) OJ NO L 65 , 11 . 3 . 1980 , P . 11 . ( 2 ) OJ NO L 355 , 30 . 12 . 1980 , P . 43 . ( 3 ) OJ NO L 291 , 31 . 10 . 1980 , P . 32 . COMMISSION DECISION NO 1998/81/ECSC OF 14 JULY 1981 AMENDING DECISION NO 588/80/ECSC AS REGARDS THE STATISTICAL MONITORING OF EXPORTS OF CERTAIN IRON AND STEEL PRODUCTS THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 47 AND 74 THEREOF , WHEREAS COMMISSION DECISION NO 588/80/ECSC ( 1 ), THE PERIOD OF VALIDITY OF WHICH WAS EXTENDED BY DECISION NO 3385/80/ECSC ( 2 ), INSTITUTED RETROSPECTIVE SURVEILLANCE OF IMPORTS INTO THE COMMUNITY OF CERTAIN IRON AND STEEL PRODUCTS ORIGINATING IN CERTAIN COUNTRIES ; WHEREAS COMMISSION DECISION NO 2796/80/ECSC ( 3 ) AMENDED DECISION NO 588/80/ECSC BY LAYING UPON THE MEMBER STATES THE OBLIGATION TO SUPPLY THE COMMISSION WITH INFORMATION ON EXPORTS OF CERTAIN ECSC IRON AND STEEL PRODUCTS TO CERTAIN NON-MEMBER COUNTRIES ; WHEREAS THE PROVISION OF THIS INFORMATION IS JUSTIFIED BY THE NEED FOR CLOSE MONITORING OF TRADE FLOWS ; WHEREAS THE RECENT TREND OF TRADE FLOWS PROVIDES GROUNDS FOR ADDING TO THE LIST OF CONSIGNEE NON-MEMBER COUNTRIES LISTED IN ANNEX III TO DECISION NO 588/80/ECSC A NUMBER OF COUNTRIES WHOSE IMPORTANCE AS MARKETS HAS INCREASED SUBSTANTIALLY , HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION NO 588/80/ECSC IS AMENDED AS FOLLOWS : 1 . ANNEX I IS AMENDED BY THE SUBSTITUTION OF NIMEXE CODES 73.02-01 AND 73.02-09 FOR 73.02-11 . 2 . THE LIST OF COUNTRIES MENTIONED IN ANNEX II IS AMENDED BY THE DELETION OF GREECE . 3 . THE FOLLOWING COUNTRIES ARE ADDED TO ANNEX III : CANADA MEXICO NIGERIA PORTUGAL VENEZUELA YUGOSLAVIA ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . IT SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 14 JULY 1981 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT